Citation Nr: 1708065	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  07-22 281	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rated based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1989 to August 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction over the Veteran's case has been transferred to the RO in New Orleans, Louisiana.

When the Veteran's claim of entitlement to a TDIU was last before the Board in July 2016, it was remanded for additional development.  The claim is now again before the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

The Veteran has met the threshold percentage requirements and the evidence indicates he is unable to maintain any form of substantially gainful employment consistent with his education and occupational background as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim of entitlement to a TDIU.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).

Legal Criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2016).

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

TDIU may be assigned when the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, it is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

The Veteran claims entitlement to a TDIU.  He contends that his service-connected disabilities, either alone or in concert, prevent him from being able to obtain and maintain a substantially gainful occupation.

The Board notes at the outset that the lay and medical evidence relating to the Veteran's symptoms caused by his service-connected disabilities were detailed extensively in a Board decision in July 2016.  As such, the evidence need not be detailed again in its entirety, and will be restated only as necessary to assist in the Board's adjudication of the Veteran's claim.

The Board notes that service connection has been established for depressive disorder with panic disorder, rated as 50 percent disabling; lumbosacral strain, rated as 20 percent disabling; right foot plantar fasciitis with tarsal neuropathy, rated as 10 percent disabling; left foot tendinitis, fasciitis, and hallux valgus deformity, rated as 10 percent disabling; right knee arthritis, rated as 10 percent disabling; and left knee arthritis, rated as 10 percent disabling.  The combined rating is 80 percent.  As such, the Veteran has satisfied the scheduler criteria for a TDIU under 38 C.F.R. § 4.16(a).    

The record shows the Veteran was avoiding high impact activities and had difficulty completing 8-hour shifts as a salesman due to bilateral foot pain as early as August 1993, as documented by a VA examination report.  VA treatment records from 2000 and 2001 show the Veteran reported worsening right foot pain as well as right knee pain and soreness, which caused difficulty ascending stairs.  In December 2001, he was noted to have a mild antalgic gait.  A January 2002 VA examination report documented difficulty walking and standing due to bilateral foot pain.

The Veteran filed an application in March 2002 for VA's Vocational Rehabilitation program.  The Veteran indicated he was unemployed, and was unable to stand for long periods of time.  He stated his goals were a college education and job training.  July 2002 Vocational Rehabilitation counseling records showed the Veteran worked as a cook for 16 months following graduation from high school, but then had difficulty finding employment.  He worked as a certified nurse assistant from 1985 to 1989, prior to enlisting in the Navy.  In the Navy, he served as a field medic and corpsman before receiving a medical discharge in 1991 due to his right foot condition.  The Veteran worked again as a nurse assistant from 1991 to 1993, at which time he found work as an automobile parts clerk.  The Veteran did not work in 1996 but found employment washing mats at a laundry business in 1997, and worked there until 1999.  He was unemployed between November 2000 and May 2001.  From May 2001 to October 2001, he worked in a temporary position for a health and human services company.  He worked for 3.5 months as a clerk at a Gas "n" Shop in 2002, but then lost the position.  The Veteran's vocational counselor noted the Veteran had interests in medical services and computers, and would also like to work with kids as a coach.  The counselor noted the Veteran had been given a medical discharge due to unfitness for service because of his foot conditions, and that work as a nurse assistant required being on one's feet all day long.  As such, the counselor stated the Veteran was considered significantly and severely impaired by his service-connected bilateral foot conditions.  The counselor further noted the Veteran had no post-high school education which would prepare him to work in any other field.  The counselor determined the Veteran had a serious employment handicap.

In an October 2004 primary care treatment note, a VA healthcare provider stated that due to the Veteran's service-connected injuries, he would do best in employment that did not require prolonged standing, walking, or use of his feet for long periods of time.

A May 2006 VA examination report showed the Veteran was limited to standing between 15 and 30 minutes, and to walking less than 1 mile.  The examiner noted the Veteran had been unemployed for the prior 2 years due to back and leg pain.  The examiner further noted the Veteran had progressively worsening pain in both knees which caused difficulty ascending and descending stairs.

In a December 2006 VA examination report, lower back and knee pain were noted, and the Veteran's reports of severe limitations in standing, walking, recreation, and daily activities were documented.

In a July 2007 decision, the Social Security Administration found the Veteran had been permanently disabled since May 1, 2005, due to disorders of the bone, cartilage, and automic nervous system.

A November 2009 VA examination report documented worsening lower back and bilateral knee pain.

A March 2010 VA examination report showed the Veteran was unable to walk more than a few yards, in part due to bilateral lower extremity neuropathy which the examiner indicated was associated with diabetes.  The examiner noted the Veteran had not worked since 2007 due to multiple medical problems.

The record shows the Veteran filed an application for VA's Vocational Rehabilitation program again in March 2010.  In a March 2010 e-mail, the Veteran indicated he was doing some sort of office work at a hospital through a work-study program.

Significantly, in March 2010 vocational counseling records, a VA counselor stated the Veteran had vocational impairments including limited lifting, twisting, and pulling, as well as an inability to stand or walk for long periods of time.  The counselor noted the Veteran lacked a formal degree and any transferrable skills from his time as a corpsman in the Navy.  The counselor noted the Veteran had worked seasonal, short-term, and part-time jobs doing security, ticket-taking and front desk work, but had been unsuccessful in securing long-term, permanent employment with the skill level he had.  The counselor noted the Veteran's sporadic work history had negatively affected his efforts in applying for jobs.  The counselor stated the Veteran's service-connected disabilities contributed in substantial, traceable part to his vocational impairments in that he was restricted in the types of physical work he could perform due to limitations in lifting, walking, and standing.  The counselor added that the Veteran was experiencing depression due to his circumstances.  The counselor further stated the Veteran had not overcome his impairment to employability because he was lacking in transferrable education, skill, and work experience that would qualify him for suitable employment that would be compatible with his disabling limitations, and that would be consistent with his demonstrated and measured interests, aptitudes, and abilities.  The counselor further stated that the Veteran's local labor market did not offer reasonable opportunities for suitable employment for someone with the Veteran's transferrable vocational skills and disability restrictions.  Therefore, the counselor stated, the Veteran's status of unemployment was outside of his control.

April 2011 VA correspondence indicated the Veteran failed to complete the schooling portion of his VA Vocational Rehabilitation program.  The Veteran filed an additional application for VA Vocational Rehabilitation in January 2013, in which he indicated he remained unemployed, but the record does not show he subsequently participated in the program.

The Veteran underwent additional VA examinations in March 2013.  The examination reports included a VA examiner's opinion that due to a combination of his bilateral foot, bilateral knee, and lower back disabilities, the Veteran would do best in a sedentary or "light work" job.  In addition, the VA psychiatric examiner indicated the Veteran's service-connected psychiatric symptoms caused occupational and social impairment with reduced reliability and productivity.  The examiner indicated the Veteran's symptoms included a depressed mood, anxiety, panic attacks that occurred weekly or less often, disturbances of mood or motivation, and difficulty establishing and maintaining effective work and social relationships.

The Board has thoroughly reviewed the foregoing, and the entire record.  Upon careful consideration, and having resolved all reasonable doubt in favor of the Veteran, the Board has determined the Veteran's service-connected disabilities have rendered him unable to maintain any form of substantially gainful employment consistent with his education and occupational background.

In this regard, the Board has determined that the Veteran's service-connected lower back, bilateral knee, and bilateral foot disabilities are sufficiently severe so as to restrict him to sedentary employment.  Furthermore, as detailed in the March 2010 vocational counseling records discussed above, the Veteran's unemployment is beyond his control since reasonable opportunities for employment for someone of his limited education, in addition to his lack of transferrable skill and work experience, are unavailable in his labor market.

The Board briefly notes the record contains medical evidence indicating the Veteran has bilateral lower extremity neuropathy associated with type II diabetes mellitus, which significantly impacts his functioning and employability.  The Veteran's diabetes and diabetic neuropathy are not service connected.  However, as detailed above, the Board has determined the Veteran's service-connected bilateral foot, bilateral knee, and lower back disabilities are sufficient on their own to render him unemployable.

In sum, the Board finds the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities have rendered him unable to maintain any form of substantially gainful employment consistent with his education and occupational background.  Accordingly, granting of entitlement to service connection for a TDIU is warranted.
ORDER

Entitlement to a TDIU is granted, subject to the criteria applicable to the payment of monetary benefits.  


____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


